              Case 4:20-cv-02333-HSG Document 13 Filed 11/13/20 Page 1 of 2


 1   DAVID L. ANDERSON (CSBN 149604)
     United States Attorney
 2   DEBORAH STACHEL (CSBN 230138)
     Regional Chief Counsel, Region IX
 3   PATRICK WILLIAM SNYDER
     Social Security Administration
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8927
 6          Facsimile: (415) 744-0134
            Email: Patrick.snyder@ssa.gov
 7   Attorneys for Defendant
 8
                                     UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
11                                                       )
     REBEKAH MILLS,                                      )   CIVIL NO. 20-cv-02333 HSG
12                                                       )
            Plaintiff,                                   )   ORDER AND SECOND
13                                                       )
            vs.                                          )   UNOPPOSED MOTION FOR
14                                                       )   EXTENSION OF TIME TO FILE THE
     ANDREW SAUL,                                        )   ELECTRONIC CERTIFIED
15                                                       )   ADMINISTRATIVE RECORD AND
     Commissioner of Social Security,                    )   ANSWER TO PLAINTIFF’S
16                                                       )
            Defendant.                                       COMPLAINT
17
18          Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and
19
     through his undersigned attorneys, hereby moves for a second extension of time to file Defendant’s
20
     Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint by December 14, 2020.
21
     The undersigned counsel for the Commissioner, has confirmed this case is being processed by the
22
23   agency and, on November 10, 2020 got confirmation that the agency is actively working on this case.

24   More time, however, is needed for the agency to respond to Plaintiff’s complaint due to the COVID-19
25   pandemic.
26
            As described in the first motion for extension, in light of the global COVID-19 pandemic, SSA
27
     has taken the unprecedented step of suspending in-office services to the public:
28
                                                        1
              Case 4:20-cv-02333-HSG Document 13 Filed 11/13/20 Page 2 of 2


 1   https://www.ssa.gov/coronavirus/. For purposes of this particular case, the public health emergency
 2   pandemic has significantly impacted operations in the Social Security Administration’s Office of
 3
     Appellate Operations (OAO) in Falls Church, Virginia. That office is responsible for physically
 4
     producing the administrative record that is required to adjudicate the case under Sections 205(g) and (h)
 5
 6   of the Social Security Act, 42 U.S.C. § 405(g) and (h). See SSA Program Operations Manual System

 7   GN 03106.025.
 8          As detailed in the attached declaration, at the end of September, OAO had more than 8,700 new
 9
     court cases waiting to be processed. Additionally, OAO is focusing its efforts on processing the most
10
     aged cases and the pandemic has adversely impacted the contractors’ capacity to deliver hearing
11
12   transcripts. Although overall the timeframe for delivering an administrative record has improved, the

13   backlog, prioritizing aged cases, and contractor capacity continue to cause some delays.
14          Given the volume of pending cases and the continued constraints, Defendant requests a second
15
     extension in which to respond to the Complaint until December 14, 2020. On November 10, 2020,
16
     Defendant contacted Plaintiff’s counsel about this extension request and Plaintiff’s counsel does not
17
18   oppose the extension.

19                                                Respectfully submitted,

20   Dated: November 12, 2020                     DAVID L. ANDERSON
                                                  United States Attorney
21
22                                        By:     /s/ Patrick William Snyder
                                                  PATRICK WILLIAM SNYDER
23                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
24
25                                                          IT IS SO ORDERED:

26                                                          __________________________________
                                                            THE HONORABLE HAYWOOD S. GILLIAM JR.
27
                                                            UNITED STATES DISTRICT COURT JUDGE
28                                                          DATE: 11/13/2020

                                                        2
